t c summary opinion united_states tax_court george steve sasser and tammy r sasser petitioners v commissioner of internal revenue respondent docket no 3318-99s filed date george steve sasser and tammy r sasser pro sese ross m greenberg for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issue for decision is whether petitioner george steven sasser received unreported income in his business as a self- employed carpet installer we hold that he did to the extent set forth below background some of the facts have been stipulated and they are so found petitioners resided in defuniak springs florida at the time that their petition was filed with the court petitioners are a married couple throughout the year in issue petitioner wife mrs sasser was a licensed practical nurse and petitioner husband mr sasser was a self-employed carpet installer mrs sasser maintained the family accounts and assisted mr sasser in keeping records related to the income and expenses of his business mr sasser installed carpets for evans carpet city evans city of defuniak springs florida and he may also have installed carpets for one or more homebuilders evans city sold both residential and commercial carpeting and utilized the services of several different installers to lay carpet that it sold evans city and mr sasser followed an established business practice whereby evans city would contact mr sasser when an installation job was available depending on the degree of difficulty in completing a particular carpet installation mr sasser had the discretion to either work alone or associate himself with another carpet installer or other assistant from time to time mr sasser associated himself with another carpet installer lester roach mr roach whose services were also utilized by evans city for jobs where mr sasser was contacted first by evans city he might contact mr roach if he needed assistance with an installation similarly for jobs where mr roach was contacted first by evans city he might contact mr sasser if he needed assistance with an installation if mr sasser was contacted first by evans city to perform an installation evans city would pay for the labor involved by issuing a check payable solely to mr sasser who would in turn pay mr roach for his services similarly if mr roach was contacted first by evans city to perform an installation evans city would pay for the labor involved by issuing a check payable solely to mr roach who would in turn pay mr sasser for his services mr sasser regarded his arrangement with mr roach as an even exchange whereby usually we kind of trade it off i’d help him out on jobs he would help me out on jobs as a result mr sasser did not keep track of the number of times that q4e- he and mr roach worked together but he estimated that they jointly performed about installations petitioners maintained two checking accounts with regions bank throughout although one account was denominated a personal account and the other a business account petitioners commingled income from mr sasser’s business between the two accounts and they utilized the personal account for most of their financial transactions in petitioners made total deposits of dollar_figure to the personal account and total deposits of dollar_figure to the business account in mrs sasser received wages net of withheld taxes in the amount of dollar_figure in petitioners received a refund of federal_income_tax for the taxable_year in the amount of dollar_figure the refund was not deposited in either of petitioners’ checking accounts in date petitioners obtained a cash advance from a credit card company in the amount of dollar_figure during mrs sasser deposited amounts received from her brother in petitioners’ personal checking account mrs sasser’s brother who lived next door to petitioners was a construction worker who did not have a checking account and he was not financially responsible mrs sasser then paid certain of her brother’s bills by issuing checks drawn on petitioner’s personal checking account mrs sasser received approximately dollar_figure per - - month from her brother in for this purpose petitioners timely filed a federal_income_tax return form_1040 for petitioners attached to their return schedule c profit or loss from business relating to mr sasser’s business on his schedule c mr sasser reported gross_receipts in the total amount of dollar_figure this amount corresponds with the amount of nonemployee compensation reported on a form 1099-misc that evans city issued to mr sasser insofar as his arrangement with mr roach was concerned mr sasser did not claim any reduction in gross_receipts for cost of labor nor did he claim any deduction for subcontract labor in the notice_of_deficiency respondent determined that petitioners failed to report dollar_figure of nonemployee compensation respondent’s determination is based on a form 1099-misc filed by mr roach claiming that he paid dollar_figure to mr sasser in respondent sought to confirm this specific item adjustment by a bank_deposits analysis that demonstrated in respondent’s view that mr sasser had between dollar_figure and dollar_figure of unreported income in discussion at trial respondent called mr roach as a witness and introduced mr roach’s daily planner as an exhibit in respondent’s view mr roach’s testimony and records corroborate the form 1099-misc showing the payment of dollar_figure of nonemployee compensation to mr sasser cf 932_f2d_1128 cir affg in part and revg in part tcmemo_1990_68 we disagree we did not find mr roach to be a credible witness see 58_tc_560 kro vv commissioner tcmemo_2000_148 moreover his records were not contemporaneous and were patently unreliable indeed in responding to a question raised at trial by the court regarding the methodology employed in keeping his records mr roach testified i don’t know how all them numbers come up out there later mr roach apologized for the state of his records saying and i’m sorry if it ain’t computer-digited and all that finally apart from our evaluation of his demeanor at trial we note that mr roach had a financial interest in the form misc that made him less than a disinterested witness respondent also relies on a bank_deposits analysis to support his deficiency determination see 335_f2d_671 cir 87_tc_74 under one variation of the analysis respondent contends that mr sasser had dollar_figure of unreported income in deposits to personal account dollar_figure less mrs sasser’s net wages -17 unreported income big_number - j- under the other variation of the analysis respondent contends that mr sasser had at least dollar_figure of unreported income in deposits to personal account dollar_figure less mrs sasser’s net wages -17 balance big_number less dec ‘96 credit card advance - big_number balance less deposits attributable to mrs sasser’s brother -'3 unreported gross_receipts big_number ‘tf proven neither variation of respondent’s bank_deposits analysis takes into account the dollar_figure tax_refund that petitioners received in this omission is appropriate because the refund was not deposited in either of petitioners’ checking accounts and therefore need not be accounted for insofar as the bank_deposits analysis is concerned the gross_receipts reported by mr sasser on his schedule c were also not taken into account by either variation of respondent’s bank_deposits analysis in this regard respondent’s position seems to be that there was no commingling of mr sasser’s gross_receipts between petitioner’s personal and business checking accounts however this position is contrary to the weight of the evidence and our findings reflect the fact that mr sasser’s gross_receipts were commingled between petitioners’ two accounts conclusion based on our findings of facts and conclusions of law we hold that mr sasser received unreported income in in the amount of dollar_figure determined as follows deposits to personal account dollar_figure plus deposits to business account big_number total deposits big_number less mrs sasser’s net wages -big_number balance big_number less reported gross_receipts --5 balance big_number less dec ‘96 credit card advance - big_number balance big_number less deposits attributable to mrs sasser’s brother --3 unreported gross_receipts big_number reviewed and adopted as the report of the small_tax_case division in order to give effect to the foregoing decision will be entered under rule
